DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramasubramonian et al. (U.S. Patent Publication No. 20170070735) hereinafter referred to as Ramasubramonian.

Regarding Claim 1, Ramasubramonian discloses a method of decoding a bitstream, the method comprising:
receiving a bitstream at a decoder (e.g. video decoder 30 receives video data);
decoding said bitstream into color values and at least one metadata item (e.g. the terms "pixel value," "component value," and "colour component value" may be used interchangeably. As one example, reference to mapping input pixel values to output pixel values also refers to mapping input component values to output component values; paragraph 38. See also paragraph 65);
using the at least one metadata item to perform one or more high dynamic range (HDR) operations on said color values to produce adapted color values converted into a format expected by one or more post-processing operations based (e.g. the syntax of the ; and
reconstructing an HDR video from said adapted color values using said one or more post processing operations (e.g. the colour remapping information SEI message provides information to enable remapping of the reconstructed colour samples of the output pictures; paragraph 87).

Regarding Claim 2, Ramasubramonian discloses the method of claim 1, wherein one of said post-processing operations is an inverse color space conversion operation (e.g. inverse colour conversion 124 process is carried out in video post-processor 31 of fig. 9) and one of said HDR operations is a color space adaptation operation that converts said color values from an input color space to an output color space expected by said inverse color space conversion operation (e.g. video pre-processor 19 may be configured to perform one or more colour remapping processes on video data to enable, for example, more efficient encoding of the remapped video data by video encoder 20, whereas video post-processor 31 may be configured to perform one or more colour remapping processes on video data decoded by video decoder 30 to, for example, perform one or more colour remapping processes (e.g., colour volume transformation and/or scaling) adapt the decoded video data for display (e.g., adapt the decoded video data for better displayability for a particular display and/or display scenario).; paragraph 56. If video pre-processor 19 performs colour space conversion on video data to convert the video data from a first colour space (e.g., RGB) to a second colour space (e.g., YCbCr), then video post-processor 31 may be configured to perform the inverse colour .

Regarding Claim 3, Ramasubramonian discloses the method of claim 2, wherein said color space adaptation operation converts said color values based on a fixed lookup table or a fixed mapping function (e.g. colour volume transformation and display adaptation are two other examples of colour remapping processes. Similarly, it is understood that video post-processor 31 may be configured to perform any colour remapping process or any inverse (e.g., reciprocal) colour remapping process (e.g., the inverse of any colour remapping process performed by video pre-processor 19); paragraph 56. See also paragraph 93).

Regarding Claim 4, Ramasubramonian discloses the method of claim 2, wherein said color space adaptation operation converts said color values based on an adaptive lookup table or an adaptive mapping function determined from parameters in said metadata items (e.g. it is understood that video pre-processor 19 may be configured to perform any colour remapping process and that additional examples also exist. For example, colour volume transformation and display adaptation are two other examples of colour remapping processes. Similarly, it is understood that video post-processor 31 may be configured to perform any colour remapping process or any inverse (e.g., reciprocal) colour remapping process (e.g., the inverse of any colour remapping process performed by video pre-processor 19); paragraph 56).

Regarding Claim 5, Ramasubramonian discloses the method of claim 2, wherein said color space adaptation operation first converts at least some components of said color values from said input color space into an intermediate linear color space and then from said intermediate linear color space into said output color space (e.g. video pre-processor .

Regarding Claim 6, Ramasubramonian discloses the method of claim 5, wherein said input color space is a YCbCr color space and said output color space is a perceptually quantized (PQ) YCbCr color space (e.g. the syntax of the CRI SEI message may include three parts: a first look-up table referred to as a pre-LUT, a 3.times.3 matrix of colour remapping coefficients, and a second look-up table referred to as a post-LUT. For each colour component in a colour space (e.g., R, G, and B in the RGB colour space, or Y, Cb, and Cr in the YCbCr colour space), an independent LUT is conventionally defined for both the pre-LUT and post-LUT; paragraph 65. See also paragraph 131), and said decoder:
converts the Y luma component from said YCbCr color space to a PQ Y luma component for said PQ YCbCr color space using a luma conversion operation, converts the Y luma component, the Cb chroma component, and the Cr chroma component from said YCbCr color space to an intermediate PQ blue component using a blue conversion operation (e.g. the syntax of the CRI SEI message may include three parts: a first look-up table referred to as a pre-LUT, a 3.times.3 matrix of colour remapping coefficients, and a second look-up table referred to as a post-LUT. For each colour component in a colour space (e.g., R, G, and B in the RGB colour space, or Y, Cb, and Cr in the YCbCr colour space), an independent LUT is conventionally defined for both the pre-LUT and post-LUT; paragraph 65. See also paragraph 131),
converts the Y luma component, the Cb chroma component, and the Cr chroma component from said YCbCr color space to an intermediate PQ red component using a red conversion operation (e.g. the syntax of the CRI SEI message may include three parts: a first look-up table referred to as a pre-LUT, a 3.times.3 matrix of colour remapping coefficients, and a second look-up table referred to as a post-LUT. For each colour component in a colour space (e.g., R, G, and B in the RGB colour space, or Y, Cb, and Cr in the YCbCr colour space), an independent LUT is conventionally defined for both the pre-LUT and post-LUT; paragraph 65. See also paragraph 131),
converts the PQ Y luma component, the intermediate PQ blue component, and the intermediate PQ red component into a PQ Cb chroma component using a Cb conversion operation (e.g. the syntax of the CRI SEI message may include three parts: a first look-up table referred to as a pre-LUT, a 3.times.3 matrix of colour remapping coefficients, and a second look-up table referred to as a post-LUT. For each colour component in a colour space (e.g., R, G, and B in the RGB colour space, or Y, Cb, and Cr in the YCbCr colour space), an independent LUT is conventionally defined for both the pre-LUT and post-LUT; paragraph 65. See also paragraph 131), and
converts the PQ Y luma component, the intermediate PQ blue component, and the intermediate PQ red component into a PQ Cr chroma component using a Cr conversion operation (e.g. the syntax of the CRI SEI message may include three parts: a first look-up table referred to as a pre-LUT, a 3.times.3 matrix of colour remapping coefficients, and a second look-up table referred to as a post-LUT. For each colour component in a colour space (e.g., R, G, and B in the RGB colour space, or Y, Cb, and Cr in the YCbCr colour space), an independent LUT is conventionally defined for both the pre-LUT and post-LUT; paragraph 65. See also paragraph 131),
wherein said luma conversion operation, said blue conversion operation, said red conversion operation, said Cb conversion operation, and said Cr conversion operation are defined with mapping functions or lookup tables (e.g. the syntax of the CRI SEI message may include three parts: a first look-up table referred to as a pre-LUT, a 3.times.3 matrix of colour remapping coefficients, and a second look-up table referred to as a post-LUT. For each colour component in a colour space (e.g., R, G, and B in the RGB colour space, or Y, Cb, and Cr in the YCbCr colour space), an independent LUT is conventionally defined for both the pre-LUT and post-LUT; paragraph 65. See also paragraph 131).

Regarding Claim 8, Ramasubramonian discloses the method of claim 1, wherein one of said post-processing operations is an inverse color appearance transfer function and one of said HDR operations is a transfer function adaptation operation that converts said color values from being adjusted by an input transfer function to being adjusted by an output transfer function as expected by inverse color appearance transfer function (e.g. inverse transfer function 126 may be applied by video post-processor 31 to the inverse colour converted decoded video data to add back the dynamic range that, in some examples, may have been compacted by transfer function 112 to generate or otherwise output linear RGB data 128; paragraph 130).

Regarding Claim 10, Ramasubramonian discloses the method of claim 8, wherein said transfer function adaptation operation converts said color values based on a fixed lookup table or a fixed mapping function (e.g. colour volume transformation and display adaptation are two other examples of colour remapping processes. Similarly, it is understood that video post-processor 31 may be configured to perform any colour remapping process or any inverse (e.g., reciprocal) colour remapping process (e.g., the inverse of any colour remapping process performed by video pre-processor 19); paragraph 56. See also paragraph 93).

the method of claim 10, wherein said decoder has a fixed lookup table for each possible inverse color appearance transfer function that can be used by said decoder, and said decoder converts a color value by finding an output color value on one of the fixed lookup tables identified using said metadata items (e.g. in examples where the process in FIG. 8 is a reciprocal process of FIG. 7 (e.g., an inversed colour conversion process), pre-LUT 206 may be the same as post-LUT 204, 3.times.3 matrix 208 may include colour component coefficients that are reciprocal to the coefficients of 3.times.3 matrix 202, and post-LUT 210 may be the same as pre-LUT 200; paragraph 73).

Regarding Claim 12, Ramasubramonian discloses the method of claim 8, wherein said transfer function adaptation operation converts said color values based on an adaptive lookup table or an adaptive mapping function determined from parameters in said metadata items (e.g. it is understood that video pre-processor 19 may be configured to perform any colour remapping process and that additional examples also exist. For example, colour volume transformation and display adaptation are two other examples of colour remapping processes. Similarly, it is understood that video post-processor 31 may be configured to perform any colour remapping process or any inverse (e.g., reciprocal) colour remapping process (e.g., the inverse of any colour remapping process performed by video pre-processor 19); paragraph 56).

Regarding Claim 13, Ramasubramonian discloses the method of claim 12, wherein said metadata items define a multiple piece-wise segment curve and said decoder generates said adaptive lookup table using parameters that define each segment of said multiple piece-wise segment curve (e.g. video pre-processor 19 may be configured to apply pre-LUT 200 to video data to convert the video data from a non-linear domain (e.g., non-linear .

Regarding Claim 14, Ramasubramonian discloses the method of claim 13, wherein said multiple piece-wise segment curve is a multiple piece-wise polynomial curve with an order of two (e.g. see fig. 3).

Regarding Claim 15, Ramasubramonian discloses the method of claim 1, wherein one of said HDR operations is a bit depth adaptation operation that converts said color values from an input bit depth to an output bit depth when said post-processing operations expects said color values at said output bit depth (e.g. when any colour remapping information SEI messages is present with the value of colour_remap_input_bit_depth not equal to the bit depth of the coded luma and chroma components or that of the coded RGB components, the SEI message refers to the hypothetical result of a transcoding operation performed to convert the coded video to a converted video with bit depth equal to colour_remap_input_bit_depth; paragraph 91).

Regarding Claim 16, Ramasubramonian discloses the method of claim 1, wherein said at least one metadata item indicates information about the encoder’s pre-processing operations on a scene basis, a frame basis, or a frame region basis, such that said decoder changes said one or more HDR operations based on said metadata items for different scenes, frames, or frame regions (e.g. each of the CTUs may comprise a coding tree block of luma samples, two corresponding coding tree blocks of chroma samples, and syntax structures used to code the samples of the coding tree blocks. In a monochrome picture .

Regarding Claim 17, Ramasubramonian discloses a video decoder, comprising:
a data transmission interface configured to receive a bitstream (E.G. Video pre-processor 19); and
a processor (E.G. Video pre-processor 19) configured to:
decode said bitstream into color values and at least one metadata item (e.g. video decoder 30 receives video data);
using the at least one metadata item to perform one or more high dynamic range (HDR) operations on said color values to produce adapted color values converted into a format expected by one or more post processing operations (e.g. the syntax of the CRI SEI message may include three parts: a first look-up table referred to as a pre-LUT, a 3.times.3 matrix of colour remapping coefficients, and a second look-up table referred to as a post-LUT. For each colour component in a colour space (e.g., R, G, and B in the RGB colour space, or Y, Cb, and Cr in the YCbCr colour space), an independent LUT is conventionally defined for both the pre-LUT and post-LUT; paragraph 65); and
reconstructing an HDR video from said adapted color values using said one or more post processing operations (e.g. the colour remapping information SEI message provides information to enable remapping of the reconstructed colour samples of the output pictures; paragraph 87),
wherein said one or more HDR operations convert the color space of said color values, convert the bit depth of said color values, and/or change a transfer function by which said color values are adjusted (e.g. when any colour remapping information SEI messages is present with the value of colour_remap_input_bit_depth not equal to the bit depth of the coded luma and chroma components or that of the coded RGB components, the SEI .

Regarding Claim 18, claim 18 is rejected for the same reasons set forth in the rejection of claim 10.

Regarding Claim 19, claim 19 is rejected for the same reasons set forth in the rejection of claim 12.

Regarding Claim 20, claim 20 is rejected for the same reasons set forth in the rejection of claim 16.

Allowable Subject Matter
Claims 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423